Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/19/2021 has been entered.  All previous 112 rejections and objections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sen Bin Wu on December 22, 2021.
The application has been amended as follows: 
In claim 1, line 11, the phrase “the motor part to one side” has been changed to –the one side of the motor part—
In claim 7, line 7, the phrase “the other side end” has been changed to –one side end—

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination the details of an electric oil pump comprising a motor part having a shaft disposed along a central axis that extends in an axial direction; a pump part that is positioned on one side of the motor part in the axial direction and is driven by the motor part via the shaft and discharges oil; and a control part configured to control an operation of the motor part, wherein the motor part includes a rotor fixed to one side of the shaft in the axial direction, a stator disposed to face the rotor, and a motor housing in which the rotor and the stator are accommodated, wherein the pump part includes a pump rotor attached to the shaft that protrudes from the motor part to one side in the axial direction and a pump housing having a housing part in which the pump rotor is accommodated, wherein the control part includes an electronic component and a board having a surface on which the electronic component is mounted.
Claim 1 then includes the further limitations regarding a particular orientation/relationship between the board and stator:
“wherein the board is disposed outside the stator in a radial direction and within a range of the motor part in the axial direction, the surface of the board is disposed to face the stator, one end side of the board is near the stator, and the other end side of the board extends in a direction crossing the axial direction, and wherein from a perspective in the axial direction, an area range of a projection of the surface of the board along a direction perpendicular to the surface of the boardPage 3Customer No.: 31561 Docket No.: 84815-US-1340Application No.: 16/218,501is not overlapped with an area range of a projection of the shaft along the direction perpendicular to the surface of the board, wherein the one end side of the board is not overlapped with the shaft in the radial direction perpendicular to the surface of the board, wherein the motor housing has a contact surface attached to an attachment part, wherein the contact surface is along the surface of the board.”



    PNG
    media_image1.png
    323
    479
    media_image1.png
    Greyscale

However, Hibi does not further disclose that from a perspective in the axial direction, an area range of a projection of the surface of the board along a direction perpendicular to the surface of the board Page 3Customer No.: 31561Docket No.: 84815-US-1340Application No.: 16/218,501is not overlapped with an area range of a projection of the shaft along the direction perpendicular to the surface of the board, wherein the one end side of the board is not overlapped with the shaft in the radial direction perpendicular to the surface of the board, wherein the motor housing has a contact surface attached to an attachment part, wherein the contact surface is along the surface of the board.  This particular orientation and spatial relationship of Applicant’s board accomplishes a downsizing of the electric pump in a radial/thickness direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746